           Case 2:18-cr-00055-APG-GWF Document 87 Filed 12/07/20 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                                 Case No.: 2:18-cr-055-APG-GWF

 4           Plaintiff                                      Order Denying Second Motion for
                                                               Adjustment of Time Credit
 5 v.
                                                                        [ECF No. 85]
 6 CEMONE CHAMPAGNE LEWIS,

 7           Defendant

 8          Defendant Cemone Champagne Lewis filed a motion requesting that I recalculate his

 9 prison time to credit him with time he spent in custody prior to sentencing. 1 ECF No. 85. This is

10 the second time Mr. Lewis has requested this relief. See ECF No. 66. I denied his previous

11 request because I do not have the authority to grant prison credit times. See ECF No. 71. Rather,

12 that authority belongs to the Bureau of Prisons. United States v. Wilson, 503 U.S. 329, 334-335

13 (1992); United States v Checchini, 967 F.2d 348, 349-350 (9th Cir. 1992) (citing Wilson).

14          In my prior order, I told Mr. Lewis that he must first pursue his administrative remedies

15 through the Bureau of Prisons. ECF No. 71. His motion does not contain any evidence or

16 information showing that he has done so. I also pointed out that, after exhausting his

17 administrative remedies, the proper way for him to challenge the duration of his confinement is

18 through a petition for habeas corpus under 28 U.S.C. § 2241. See Tucker v. Carlson, 925 F.2d

19 330, 332 (9th Cir. 1991). And I told Mr. Lewis that a § 2241 petition must be filed in the district

20 in which he is in custody, rather than in this court. ECF No. 71.

21

22
     1
       Mr. Lewis is represented by counsel in this case. Thus, he is not permitted to file a motion pro
23
     se. See Local Rule IA 11-6(a) (“Unless the court orders otherwise, a party who has appeared by
     attorney cannot while so represented appear or act in the case.”).
          Case 2:18-cr-00055-APG-GWF Document 87 Filed 12/07/20 Page 2 of 2




 1         I THEREFORE ORDER that Mr. Lewis’s motion for adjustment of time credit (ECF No.

 2 85) is denied without prejudice because I lack the authority to grant it.

 3         DATED this 7th day of December, 2020.

 4

 5
                                                        ANDREW P. GORDON
 6                                                      UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
